DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/091,009, filed on May 17, 2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021, March 2, 2022, and May 24, 2022 were considered by the examiner.
Examiner note: the amount of consideration given to the above IDS was de minimums. This is because 1) the sheer number of references presented, 2) no direction as to which references are important or relate to the claimed subject matter, 3) the amount of time given to Examiner to consider the references, at least 4) Foreign and NPL references spread throughout the prosecution history of the grand-parent (15/091,009) and parent (16/905,120) applications, and/or 5) Applicant has not providing Examiner Foreign office actions which would direct Examiner to the references which Foreign Patent Office’s found relevant and their rational as to why it was relevant. If Applicant wishes for Examiner to give more than the modicum of consideration to the references Applicant should specifically point out which references they consider important to the claims. This will allow Examiner to wade through the thicket of references, and conduct a targeted consideration of the references.
 

Drawings
Any and all drawing corrections required in the grand-parent (15/091,009) and parent (16/905,120) applications are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the grand-parent (15/091,009) and parent (16/905,120) applications are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0285050 A1) (“Yamazaki”), in view of Cabral, Jr. et al. (US 2005/0051854 A1) (“Cabral”).
Regarding claim 2, Yamazaki teaches at least in figures 1b, 2b, 5a-5e, and 6A:
	a semiconductor (Yamazaki 108) over a substrate (Yamazaki 100); 
a first conductor (Yamazaki 110a) and a second conductor (Yamazaki 110b) over the semiconductor (108); 
a first insulator (Yamazaki 118) over the first conductor (Yamazaki 110a) and the second conductor (Yamazaki 110b); 
a second insulator (Yamazaki 112) over the semiconductor (Yamazaki 108); 
a third insulator (Yamazaki 114) over the second insulating (Yamazaki 112); 
a third conductor (Yamazaki 116) over the third insulating (Yamazaki 114); 
a fifth conductor (Yamazaki 102) between the substrate (Yamazaki 100) and the semiconductor (Yamazaki 108), 
wherein the third insulator (Yamazaki 114) has a region in contact with a side surface of the first insulator (Yamazaki 118), 
wherein the third conductor (Yamazaki 116) have a function as a gate electrode (Yamazaki 116 is a gate electrode), 
wherein the fifth conductor (Yamazaki 102) has a region overlapping with the third conductor (Yamazaki 110a), 
wherein the semiconductor (Yamazaki 108) has a first region overlapping a bottom surface of the first conductor (Yamazaki 110a), a second region overlapping a bottom surface of the second conductor (Yamazaki 110b), and a third region overlapping a bottom surface of the third conductor (Yamazaki 116), and 
wherein a length between a top surface of the semiconductor (top of Yamazaki 108) and the bottom surface of the third conductor (Yamazaki 116) is greater than the length between the first region (Yamazaki 110a) and the third region (this is limitation would have been obvious to one of ordinary skill in the art as this limitation defines the width of the channel, and the thickness of the gate insulating layer of the semiconductor device. These are obvious variables that one of ordinary skill in the art would adjust in designing a transistor in order to control at least the threshold voltage, and the channel current. Thus, the limitation above is a result effective variable, and it would have been obvious to one of ordinary skill in the art to modify these variables.).

Yamazaki does not teach:
a fourth conductor over the third conductor (Yamazaki 116); and 
wherein the third conductor (Yamazaki 116) and the fourth conductor have a function as a gate electrode, 
wherein the fifth conductor (Yamazaki 102) has a region overlapping with the third conductor (Yamazaki 110a) and the fourth conductor.
This is because Yamazaki only teaches a single conductor being used as a gate electrode.

Cabral teaches at least in figure 10:
a fourth conductor (Cabral 900) over the third conductor (Cabral 800; Yamazaki 116); and 
wherein the third conductor (Cabral 800; Yamazaki 116) and the fourth conductor (Cabral 900) have a function as a gate electrode (Cabral 1000).
It would have been obvious to one of ordinary skill in the art to change the single layer gate electrode of Yamazaki to at least a dual layer gate electrode of Cabral because Cabral teaches that by adding the second layer to the gate electrode one can have it function as a barrier layer to prevent diffusion and interaction of the gate metal into the gate insulating layer. ¶ 0048.

The combination of Yamazaki and Cabral teach 
wherein the fifth conductor (Yamazaki 102) has a region overlapping with the third conductor (Cabral 800; Yamazaki 116) and the fourth conductor (Cabral 900).
Regarding claim 1, 
Claim 1 reads upon, and is broader than claim 2. Because the prior art teaches claim 2 it also teaches claim 1.
Regarding claim 3, 
Claim 3 reads upon, and is broader than claim 2. Because the prior art teaches claim 2 it also teaches claim 3.
Regarding claims 4-9, Yamazaki teaches at least in figures 1b, 2b, 5a-5e, and 6A:
Wherein the semiconductor is an oxide semiconductor (108 is an oxide semiconductor) which comprises indium, gallium, and zinc (¶0059-72, where 108 is IGZO).
Regarding claims 10-12, Yamazaki teaches at least in figures 1b, 2b, 5a-5e, and 6A:
wherein the oxide semiconductor is polycristalline, a CAAC-OS, a nc-OS, or an a-like OS (¶ 0059).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822